Citation Nr: 0102234	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  99-19 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for a right knee 
disability, currently assigned two separate 10 percent 
ratings under two separate Diagnostic Codes.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from August 1973 to August 
1976.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 1998 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the United States Department 
of Veterans Affairs (VA).  In that decision, the RO evaluated 
the veteran's service-connected right knee disability by 
assigning a 10 percent disability rating for status post 
ligament reconstruction, and a separate 10 percent rating for 
degenerative arthritis.


REMAND

The veteran contends that his service-connected right knee 
disability has worsened.  Disability ratings are based upon 
the average impairment of earning capacity as determined by a 
schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4 (2000).  Separate rating codes 
identify the various disabilities.  38 C.F.R. Part 4 (2000).  
In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  38 
C.F.R. §§ 4.2, 4.41 (2000).  Nevertheless, the present level 
of disability is of primary concern, and the past medical 
reports do not have precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  VA regulations 
provide, and the Court has emphasized, that evaluation of a 
musculoskeletal disability must include consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and of impairment of function due to such factors 
as pain on motion, weakened movement, excess fatigability, 
diminished endurance, or incoordination.  38 C.F.R. §§ 4.10, 
4.40, 4.45, 4.59 (2000); DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2000).

In a September 1997 rating decision, the RO described the 
veteran's right knee disability as "status post ligament 
reconstruction with degenerative changes," rated at 10 
percent under Diagnostic Codes 5010 and 5257.  Later, in a 
July 1998 rating decision, the RO re-evaluated the veteran's 
right knee disability, assigning two separate ratings: a 10 
percent rating for "status post ligament reconstruction," 
under Diagnostic Code 5257, and a 10 percent rating for 
"degenerative arthritis," under Diagnostic Code 5010.

In his November 1998 Notice of Disagreement with the RO's 
July 1998 rating decision, the veteran asserted that he had 
at least moderate instability in his right knee, and that he 
had severe pain in the knee.  The symptoms that the veteran 
cited in his appeal are potentially relevant to each of the 
two current ratings, under Diagnostic Codes 5010 and 5257.  
In a June 1999 Statement of the Case, the RO listed the issue 
on appeal as involving only degenerative arthritis of knee, 
the rating under Diagnostic Code 5010.  As the veteran 
apparently appealed both of the ratings assigned for his 
right knee disability, the RO should, on remand, address the 
appeal based on all manifestations of the knee disability, 
including the manifestations relevant to Diagnostic Codes 
5010 and those relevant to Diagnostic Code 5257.

The Board notes that additional records of VA medical 
treatment of the veteran were received and added to the 
veteran's claims file after the RO issued the Statement of 
the Case.  The RO should again seek the most recent VA 
medical records, and should document consideration of all of 
the records associated with the claims file.

The veteran had a VA general medical examination in August 
1997.  The report of that examination notes the veteran's 
complaints of pain and swelling of the right knee.  However, 
the specific ranges of motion of the right knee were not 
provided; nor was there any opinion addressing whether there 
was any functional impairment due to pain.  Under the 
circumstances, the Board finds that a VA orthopedic 
examination is warranted in order to adequately determine 
whether the criteria are met for increased ratings, under one 
or more Diagnostic Codes, for the veteran's service-connected 
right knee disability.

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, it is felt 
that proceeding with a decision on the merits at this time 
would not withstand scrutiny by the Court.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995); Arnesen v. Brown, 8 Vet. App. 
432 (1995).  The veteran has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

For the above reasons, and to ensure that the VA has met its 
duty to assist the veteran in developing the facts pertinent 
to his appeal, the case is REMANDED to the RO for the 
following development:

1.  To ensure that all VA medical records 
are obtained, the RO should secure copies 
of all VA medical records pertaining to 
the veteran dated from September 1999 to 
the present.

2.  The RO should then schedule the 
veteran for a VA orthopedic examination 
for the purpose of ascertaining the 
severity of his service-connected right 
knee disabilities.  It is very important 
that the examiner be afforded an 
opportunity to review the veteran's 
claims file prior to the examination.  
The examination should include all 
necessary tests and studies.  The 
veteran's right knee should be examined 
for degrees of both active and passive 
ranges of motion, and any limitation of 
function of the parts affected by 
limitation of motion of the right knee 
joint.  The examiner should also be asked 
to note the normal ranges of motion of 
the knee.  Additionally, the examiner 
should be requested to determine whether 
the veteran's right knee exhibits 
weakened movement, excess fatigability, 
or incoordination attributable to the 
service-connected disabilities.  If 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should also be asked to express 
an opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when the right knee 
is used repeatedly over a period of time.  
This determination should, if feasible, 
be portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups.  The 
examiner should also describe any 
evidence of recurrent subluxation or 
lateral instability of the veteran's 
right knee, and should describe the 
apparent severity and frequency of any 
subluxation or instability.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record in light of the additional 
evidence, including all VA medical 
records associated with the claims file.  
The RO should consider all manifestations 
of the veteran's service-connected right 
knee disability, and should discuss the 
appropriate evaluation for the knee 
disability under Diagnostic Code 5010, 
Diagnostic Code 5257, and any other 
Diagnostic Code relevant to the veteran's 
disability.  If any benefit sought, for 
which an appeal has been perfected, 
remains denied, the veteran should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action until notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




